Citation Nr: 0000413	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-19 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from February 1968 
to February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied service connection for 
hearing loss.


FINDINGS OF FACT

1.  In a July 1991 rating decision, the RO found that the 
appellant had not submitted new and material evidence to 
reopen his claim for service connection for hearing loss.  
The appellant was notified of that decision in August 1991 
and did not appeal. 

2.  None of the evidence received since 1991 is material.


CONCLUSIONS OF LAW

1.  The July 1991 rating decision that found that new and 
material evidence had not been submitted to reopen the 
appellant's claim of entitlement to service connection for 
hearing loss is final.  38 U.S.C.A. § 7105(b) and (c) (West 
1991); 38 C.F.R. § 3.160(d) (1999).

2.  New and material evidence has not been received, and the 
appellant's claim for service connection for hearing loss is 
not reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In November 1982, the appellant filed a claim for service 
connection for hearing loss.  His service medical records 
showed no complaints of or treatment for decreased hearing 
acuity.  The report of his enlistment examination dated in 
January 1968 showed that puretone thresholds, in decibels, 
were as follows upon audiological evaluation:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
20
20
20
25
20

On a Report of Medical History completed in April 1968, he 
reported having a history of running ears "in past."  On 
the examination, a possible perforation of the right ear drum 
was noted.  On the audiological evaluation in April 1968, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
10
15
LEFT
5
5
10
15
20

On the Report of Medical History completed in conjunction 
with his separation examination in January 1971, the 
appellant denied having any running ears or hearing loss.  
The audiological evaluation showed that puretone thresholds, 
in 

decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
[not 
given]
15
LEFT
15
15
15
[not 
given]
15

After his period of active service, the appellant had several 
years of inactive service.  Associated with the claims file 
are reports of medical examinations conducted in 1972, 1976, 
and 1980.  The 1972 report noted a history of chronic otitis 
media in the left ear and an old perforated left eardrum.  
The 1976 report showed that puretone thresholds, in decibels, 
were as follows upon audiological evaluation:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
28
30
[not 
given]
36
LEFT
20
30
30
[not 
given]
38

The 1980 report showed that puretone thresholds, in decibels, 
were as follows upon audiological evaluation:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
25
[not 
given]
15
LEFT
30
20
20
[not 
given]
15

In support of his claim, the appellant submitted audiogram 
reports from the Tennessee Valley Authority.  The RO 
requested his treatment records from S.S. Norvell, M.D.  Dr. 
Norvell indicated in January 1983 that the appellant had 
undergone an examination for his National Guard service in 
October 1972, which showed chronic otitis media on the left.  
In October 1976, he again had chronic otitis media on the 
left.  In February or March 1982 (the first number is 
somewhat illegible), he had an old perforation of the left 
eardrum.  The diagnosis was chronic otitis media with 
perforation, left ear.

The RO requested the appellant's treatment records from Dr. 
John Dobbs.  Dr. Dobbs indicated in January 1983 that the 
appellant had undergone a hearing test following right ear 
surgery by Dr. John Shea.  The hearing test report, dated in 
January 1983, indicated that the appellant had undergone 
right ear surgery in November 1982.  He reported noticing 
hearing loss while in the service in 1969.  He was pending 
surgery for the left ear in the future.  The hearing test 
showed mild hearing loss on the right beginning at 3000 
Hertz, and the left ear had moderate mixed hearing loss.  

In response to the RO's request for records, Dr. Shea 
indicated in February 1983 that the appellant had bilateral 
chronic otitis media.  He underwent tympanoplasty on the 
right in November 1982, and examination showed a central 
perforation with conductive hearing loss.  

Upon VA examination in March 1983, the appellant stated that 
he had had progressive hearing loss since 1969.  He had a 
past medical history of bilateral tympanic membrane 
perforations.  Audiological testing showed normal hearing in 
the right ear and moderate to severe mixed hearing loss in 
the left ear. 

An April 1983 rating decision denied service connection for 
otitis media, since there was no evidence of this disease 
during the appellant's military service, and granted service 
connection for defective hearing in the left ear, based on 
aggravation during service.  The appellant appealed the 
denial of service connection for otitis media, arguing that 
he had this condition during service even though it was not 
documented.  A July 1984 Board decision denied service 
connection for otitis media.

In March 1985, the appellant requested that his "claim" be 
reopened, and he submitted copies of his medical records from 
Dr. Shea.  In June 1985, the RO informed him that this 
evidence had previously been considered.  In June 1986, the 
appellant stated that he had had bilateral hearing loss upon 
his separation from service, and he had been treated for this 
condition at the VA Medical Center in Birmingham since 1982.  
He requested service connection for hearing loss in the right 
ear.  The RO obtained his VA records for treatment between 
March and June 1986, which contained no information 
concerning hearing loss.

A July 1986 rating decision proposed to sever service 
connection for the left ear.  It was indicated that all 
audiometric readings during service were within normal 
limits, and a diagnosis of hearing loss was not rendered 
during service or during the presumptive period.  The RO 
stated that it had been clear and unmistakable error to grant 
service connection for hearing loss in the left ear based on 
aggravation.  

In November 1986, the appellant was hospitalized at the VA 
Medical Center in Birmingham for tympanoplasty of the left 
ear.  Diagnoses included status post traumatic left tympanic 
membrane perforation, chronic otitis media, status post right 
tympanoplasty and tympanic membrane perforation, and 
sensorineural hearing loss, moderate to severe.  The 
appellant reported a history of a traumatic explosion during 
Vietnam during which he sustained bilateral tympanic membrane 
perforations.  

A January 1987 rating decision implemented the proposed 
severance of service connection for left ear hearing loss.  
The appellant appealed that decision, arguing that he had 
bilateral hearing loss upon his separation from service.  He 
attributed his decreased hearing acuity to serving as a door 
gunner chief in Vietnam.  He requested service connection for 
hearing loss in both ears, as well as otitis media.  An April 
1988 rating decision denied service connection for right ear 
hearing loss and found that new and material evidence had not 
been submitted to reopen the claim for service connection for 
otitis media.  A February 1989 Board decision upheld the 
severance of service connection for left ear hearing loss.

In March 1991, the appellant requested that his claim for 
service connection for hearing loss be reopened.  The RO 
requested his treatment records from Shea Medical Center, but 
the request was returned by the United States Postal Service 
as undeliverable.  The RO also requested his recent VA 
treatment records, but the only record received was a copy of 
the 1986 hospitalization report.  A July 1991 rating decision 
found that new and material evidence had not been submitted 
to reopen the claim for service connection for hearing loss.  

In July 1998, the appellant filed a claim for an "increase" 
for his service-connected hearing loss.  He indicated that he 
had had surgery in July 1998.  The RO obtained his VA records 
for treatment between December 1997 and August 1998.  In July 
1998, he underwent left tympanoplasty and ossiculoplasty due 
to left tympanic membrane perforation.  He also underwent 
several audiometric evaluations in 1997 and 1998, and it was 
noted that he had hearing loss.  The RO also obtained a copy 
of the 1986 discharge summary and operation report. 

A September 1998 rating decision denied service connection 
for hearing loss.  With his notice of disagreement, the 
appellant submitted a statement from Dr. Norvell dated in 
October 1998.  Dr. Norvell indicated that he had seen the 
appellant in October 1972, and there was evidence of an old 
perforated left eardrum at that time.  There was no way to 
tell, but the left perforation had been present for at least 
two or three years.  In his substantive appeal, the appellant 
stated that his service medical records clearly showed that 
he had problems with his ears during service, as well as 
significant hearing loss due to his duties as a door gunner 
on helicopters.  He argued that the perforation had occurred 
in combat on active duty.


II.  Legal Analysis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1999).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
appellant has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1999).

In a July 1991 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the 
appellant's claim for service connection for hearing loss.  A 
letter from the RO, advising the appellant of that decision 
and of appellate rights and procedures, was issued in August 
1991.  The appellant did not disagree with that decision.  
Therefore, the 1991 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991). 

Although the RO denied entitlement to service connection for 
hearing loss in the September 1998 rating decision without 
considering the preliminary issue of whether the appellant 
had submitted new and material evidence to reopen the claim, 
the Board has jurisdiction to consider the issue of whether 
new and material evidence has been submitted because that 
issue is part of the same "matter" of whether the appellant 
is entitled to service connection for this disability.  
Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting 
the provision contained in 38 U.S.C.A. § 7104(a) that the 
Board has jurisdiction to decide "all questions in a 
matter" on appeal).  When a claimant submits a claim for 
service connection for a disability, the question of whether 
there is new and material evidence to reopen the claim is 
implicated where there is a prior final decision regarding 
that claim.  Id. at 392.  Although these are two separate 
questions, they are components of a single claim for service 
connection.  Id.  Thus, the issue on appeal has been 
recharacterized on the first page of this decision.  See also 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995) (Board has a legal 
duty to consider the requirement of whether new and material 
evidence has been submitted regardless of the RO's actions); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the appellant 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See 38 U.S.C.A. §§ 5104, 5107(a), 
7104(a), and 7105(d)(1) (West 1991); 38 C.F.R. §§ 3.103(a), 
3.103(c)(1), 3.103(c)(2), 3.103(d), 19.9, 19.25, 19.29, and 
19.31 (1999); see also VAOPGCPREC 16-92 (1992).  Therefore, 
the Board must decide whether the appellant will be 
prejudiced by its consideration of the issue.  

Although the relevant statutes and regulations regarding new 
and material evidence were not included in the statement of 
the case, the appellant's due process rights are not violated 
by this Board decision.  When the RO denied the appellant's 
claim of entitlement to service connection for hearing loss 
in September 1998, it necessarily reviewed all of the 
evidence of record to reach that decision.  Since the Board 
must review all of the evidence of record in order to 
determine whether new evidence has been presented and whether 
it is material to the underlying issue, the appellant is not 
prejudiced by the Board's consideration of the preliminary 
issue of whether new and material evidence has been 
submitted.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); see also Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  In general, the appellant's 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The evidence received subsequent to July 1991 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since the July 1991 denial of 
the appellant's claim for service connection for hearing 
loss, the following evidence has been received:  (1) VA 
hospitalization records dated in November 1986; (2) VA 
treatment records dated from December 1997 to August 1998; 
(3) a statement from Dr. Norvell dated in October 1998; and 
(4) the appellant's contentions.

To the extent that the appellant contends that he has hearing 
loss as a result of his military service, this evidence is 
not new.  He has not submitted any new contentions regarding 
this condition; he has merely, at best, repeated his prior 
assertions.  This evidence is duplicative of evidence 
associated with the claims file at the time of the 1991 
rating decision and is not new for purposes of reopening a 
claim.

The discharge summary from the appellant's November 1986 VA 
hospitalization for left tympanoplasty was a copy of the 
discharge summary obtained in 1986.  This evidence is 
duplicative of evidence associated with the claims file at 
the time of the 1991 rating decision and is not new for 
purposes of reopening a claim.

The rest of the evidence received since the 1991 rating 
decision is new in that it was not previously of record.  To 
serve to reopen a claim, it must also be material.  Material 
evidence is that which bears directly and substantially on 
the merits of each essential element that was a basis for the 
prior denial.  Because the appellant is seeking to establish 
service connection for hearing loss, material evidence would 
be significant evidence that bore substantially and directly 
on the current existence of the claimed disorder and a 
relationship between it and a disease or injury incurred 
during his period of military service. 

The appellant has not submitted material evidence.  The 
additional VA treatment records submitted since the 1991 
rating decision showed continued treatment for hearing loss 
and perforated tympanic membranes.  The fact that the 
appellant has these disorders has been of record since his 
original claim.  The additional VA treatment records do not 
establish that the appellant's hearing loss is related to an 
inservice disease or injury.  

Dr. Norvell's 1998 statement is not so significant that it 
requires reopening of the appellant's claim and is therefore 
not material.  Dr. Norvell's statement in 1998 that the 
appellant had a perforated left eardrum in 1972 is not new.  
Previously of record was a 1972 examination report from the 
appellant's inactive military service showing diagnosis of an 
old perforated left eardrum.  That evidence had been 
considered by the RO and the Board and rejected when 
adjudicating the appellant's claim on the merits.  Moreover, 
Dr. Norvell's 1998 statement has limited, if any, probative 
value.  Accepting that the appellant had a perforated left 
eardrum in 1972, Dr. Norvell clearly stated that there was no 
way to tell how long it had been there.  The following 
statement, that it had been there for at least 2-3 years, 
amounted to no more than speculation.  Such a medical opinion 
is too speculative to warrant reopening this claim.  Cf. 
Bostain v. West, 11 Vet. App. 124 (1998).  There remains a 
lack of competent medical evidence in this case showing that 
the appellant incurred hearing loss during his period of 
military service.  There has been no new evidence submitted 
indicating that he was treated for hearing loss, or any other 
chronic ear disorder, during active service, or showing that 
any hearing disorder diagnosed after his period of service 
was related to his military service in any manner.

The appellant argues that his hearing loss was incurred as a 
result of combat service.  The provisions of 38 U.S.C.A. 
§ 1154(b) specifically allow combat veterans, in certain 
circumstances, to use lay evidence to establish incurrence of 
a disease or injury during service.  See, e.g., Jensen v. 
Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994); Chipego v. 
Brown, 4 Vet. App. 102, 105 (1993).  Even if the Board were 
to conclude that the appellant engaged in combat with the 
enemy, see Zarycki v. Brown, 6 Vet. App. 91 (1993), there 
still must be medical evidence tending to show that a nexus, 
or link, between an inservice disease or injury and the post-
service hearing loss is plausible.  See Wade v. Brown, 11 
Vet. App. 302, 304-5 (1998); see also Arms v. West, 12 Vet. 
App. 188 (1999).  As discussed above, there is no such 
evidence in this case.  Therefore, the allegations of combat 
service alone are not so significant that they require 
reopening this claim.  Moreover, the appellant had previously 
alleged that he incurred hearing loss as a result of his 
service as a door gunner in Vietnam, and this was considered 
in the prior denials of his claim.

The Board is cognizant of the appellant's own statements to 
the effect that he has hearing loss that is related to his 
military service.  However, the evidence does not indicate 
that he possesses medical expertise, and he is not competent 
to render an opinion on a matter involving medical knowledge, 
such as diagnosis or causation.  See Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The evidence received subsequent to July 1991 is not new and 
material and does not serve to reopen the appellant's claim 
for service connection for hearing loss.  38 U.S.C.A. §§ 5108 
and 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).


ORDER

As new and material evidence has not been received to reopen 
the appellant's claim for service connection for hearing 
loss, the claim is not reopened, and the appeal is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

